DETAILED ACTION


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof  “display” [0026] of US 2021/0173595 A1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Objections


Claims 1-22 are objected to because of the following informalities: Claims 1 and 12 cite “print control software”, following use of “control software” lacks antecedent basis.  The Examiner understand claims 1-22 to mean “print control software”.  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,956,097. Although the claims at issue are not identical, they are not patentably distinct from each other because in .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/183125
10,956,097
1. A control method implemented by at least one processor in an information processing apparatus in which first print control software and second print control software different from the first print control software are installed, the control method comprising: causing a display unit to display a first selection screen provided by the first control software and including 






3. The control method according to claim 1, wherein based on the accepting of the instruction for registering the first printing apparatus, the print queue of the first printing apparatus is generated in the OS-standard print software without a user instruction on a second selection screen provided by the OS-standard print software.
4. The control method according to claim 1, wherein the first printing apparatus is a printing apparatus incapable of interpreting the print data in the first format generated by the second control software and capable of interpreting the print data in the second format, and wherein, by the print data in the second 




   5. The control method according to claim 1, wherein in a case of causing a second printing apparatus capable of interpreting the print data in the first format to execute printing, the print data in the first format generated by the OS-standard print software is transmitted to the second printing apparatus.
6. The control method according to claim 1, wherein, in a case where the information processing apparatus and the first printing apparatus are capable of communicating with each other, a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the second control software, even in a state where the print queue for the second control software is not generated. 

6. The control method according to claim 1, wherein, even in a state where the print queue of the first printing apparatus is not generated in the OS-standard print software, a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the OS-standard print software, in a case 


  7. The control method according to claim 1, wherein information related to the first printing apparatus is registered in the OS-standard print software, in a case where the information related to the first printing apparatus is transmitted to the OS-standard print software based on the accepting of the instruction for registering the first printing apparatus.
8. The control method according to claim 7, further comprising causing the display unit to display a notification item that prompts a user to select information related to the first printing apparatus registered on the second control software in a case where a user gives a print instruction. 

8. The control method according to claim 7, further comprising causing the display unit to display a notification item that prompts a user to select information related to the first printing apparatus registered on the OS-standard print software in a case where a user gives a print instruction.
9. The control method according to claim 8, further comprising: determining whether a print queue of a second printing apparatus capable of interpreting 




10. The control method according to claim 1, further comprising: changing information related to the first printing apparatus, based on the accepting of the instruction for registering the first printing apparatus; and transmitting the information related to the first printing apparatus after changing the information 


  11. The control method according to claim 10, wherein a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the OS-standard print software, based on the changed information related to the first printing apparatus, and wherein the first printing apparatus is registered in the OS-standard print software, in a case where a user selects the second display item on the second selection screen.
12. A non-transitory computer-readable storage medium storing executable instructions, which when executed by one or more processors, cause an information processing apparatus, in which first print control software and second print control software different from the first print control software are installed, to perform operations comprising: causing a display unit to display a first selection screen provided by the first control software and including a first display item regarding a first printing apparatus that communicates with the information processing apparatus; and accepting, on the first selection screen, an instruction for registering the first printing apparatus, wherein a print queue for the first control 




13. The non-transitory computer-readable storage medium according to claim 12, the operations further comprising giving, based on the accepting of the instruction for registering the first printing apparatus, to the OS-standard print software an instruction to generate the print queue of the first printing apparatus in the OS-standard print software, wherein the print queue of the first printing apparatus is generated in the OS-standard print software, based on the instruction given to the OS-standard print software.
14. The non-transitory computer-readable storage medium according to claim 12, wherein, based on the accepting of the instruction for registering the first printing apparatus, the print queue for the second control software is generated without a user instruction on a second selection screen provided by the second control software. 

  14. The non-transitory computer-readable storage medium according to claim 12, wherein, based on the accepting of the instruction for registering the first printing apparatus, the print queue of the first printing apparatus is generated in the OS-standard print software without a user instruction on a 


   15. The non-transitory computer-readable storage medium according to claim 12, wherein the first printing apparatus is a printing apparatus incapable of interpreting the print data in the first format generated by the OS-standard print software and capable of interpreting the print data in the second format, and wherein, by transmitting the print data in the second format to the first printing apparatus, the first printing apparatus is able to execute printing.
16. The non-transitory computer-readable storage medium according to claim 12, wherein, in a case of causing a second printing apparatus capable of interpreting the print data in the first format to execute printing, the print data in the first format generated by the second control software is transmitted to the second printing apparatus. 

   16. The non-transitory computer-readable storage medium according to claim 12, wherein, in a case of causing a second printing apparatus capable of interpreting the print data in the first format to execute printing, the print data in the first format generated by the OS-standard print software is transmitted to the second printing apparatus.


17. The non-transitory computer-readable storage medium according to claim 12, wherein, even in a state where the print queue of the first printing apparatus is not generated in the OS-standard print software, a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the OS-standard print software, in a case where the information processing apparatus and the first printing apparatus are capable of communicating with each other.
18. The non-transitory computer-readable storage medium according to claim 12, wherein information related to the first printing apparatus is registered in the second control software, in a case where the information related to the first printing apparatus is transmitted to the second control software based on the accepting of the instruction for registering the first printing apparatus. 

18. The non-transitory computer-readable storage medium according to claim 12, wherein information related to the first printing apparatus is registered in the OS-standard print software, in a case where the information related to the first printing apparatus is transmitted to the OS-standard print software based on the accepting of the instruction for registering the first printing apparatus.


19. The non-transitory computer-readable storage medium according to claim 18, the operations further comprising causing the display unit to display a notification item that prompts a user to select information related to the first printing apparatus registered on the OS-standard print software in a case where a user gives a print instruction.
20. The non-transitory computer-readable storage medium according to claim 19, the operations further comprising: determining whether a print queue of a second printing apparatus capable of interpreting the print data in the first format is registered for the second control software; causing the display unit to display a notification item in a case where it is determined that the print queue of the second printing apparatus is registered for the second control software; and not causing the display unit to display the notification item in a case where it is determined that the print queue of the second printing apparatus is not registered for the second control software. 

  20. The non-transitory computer-readable storage medium according to claim 19, the operations further comprising: determining whether a print queue of a second printing apparatus capable of interpreting the print data in the first format is registered in the OS-standard print software; causing the display unit to display a notification item in a case where it is determined that the print queue of the second printing apparatus is registered in the OS-standard print software; and not causing the display unit to display the notification 


21. The non-transitory computer-readable storage medium according to claim 12, the operations further comprising: changing information related to the first printing apparatus, based on the accepting of the instruction for registering the first printing apparatus; and transmitting the information related to the first printing apparatus after changing the information related to the first printing apparatus, to the OS-standard print software.
22. The non-transitory computer-readable storage medium according to claim 21, wherein a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the second control software, based on the changed information related to the first printing apparatus, and wherein the first printing apparatus is registered in the second control software, in a case where a user selects the second display item on the second selection screen. 

22. The non-transitory computer-readable storage medium according to claim 21, wherein a second display item regarding the first printing apparatus is displayed on a second selection screen provided by the OS-standard print software, based on the changed information related to the 




Allowable Subject Matter

Claims 1-22 would be allowable if the Double Patenting rejection is overcome.

The closest reference of record is Huster (US 2009/0168100).  In the Applicant’s independent claims 1 and 12 the reference of Huster does not teach:   where a print queue for the first control software and a print queue for the second control software are generated, based on the accepting of the instruction, and wherein, by the print queue for the first control software and the print queue for the second control software being generated, the first control software is able to receive print data in a first format that is generated by the second control software and convert the received print data into print data in a second format different from the first format.
Huster fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Miller et al. (US 2013/0201504 A1) [ABSTRACT]. The disclosed embodiments provide a system that facilitates use of a printer. During operation, the system obtains, on an electronic device, a set of supported capabilities from the printer. Next, the system provides, to a user of the electronic device, the set of supported capabilities within a workflow for using the printer without installing printer-specific software for the printer. Upon detecting a selection of a supported capability from the provided set of supported capabilities by the user, the system determines if the supported capability requires the printer-specific software. If the supported capability does not require the printer-specific software, the system enables use of the supported capability by the user without using the printer-specific software to provide the supported capability to the user. If the supported capability requires the printer-specific software, the system uses the printer-specific software to provide the supported capability to the user.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675